Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henig et al. (US 2013/0011815) (“Henig”).  Henig discloses: 
Claim 1: A process of using a dental implant for performing an antral procedure (abstract and [0001]), the dental implant (100,200,400,500; see Figs. 2,4,19,26) comprising an implant body (153,405,505) having a proximal portion (110,210,410,510) having at least one proximal opening (162,262,462,562), and a distal portion (150,250,450,550) having a distal end (160,260,460,560) and at least one distal opening at or near said distal end (158-159,258,458-459,558), said distal portion configured for being directly implanted with respect to the maxilla ([0170,0243,0273]), the implant body further comprising at least one internal passageway (130,230,430,530) wherein fluid communication is provided between said at least one proximal opening and at least a first portion of an outside of said distal end via said at least one distal opening ([0175], Fig 2, [0012]) and said at least one internal passageway, the dental implant being configured for implantation in a position wherein said at least one distal opening being adjacent to or within the sinus cavity and said at least one proximal opening being adjacent to or within the oral cavity (see Figs. 2,6b-c, 18,25), whereby an oro-antral channel is provided allowing for surgically accessing the sinus cavity from the oral cavity via said at least one internal passageway in a minimally invasive manner (see [0061,0158] Figs.5c-e).
Claims 2,3: wherein the dental implant comprises a sealing arrangement (see Figs. 2a,19,26) comprising a plug member (106,416,516) configured for selectively and reversibly closing said fluid communication, said plug member being configured for being removably internally accommodated within said at least one internal passageway in a sealing position to form a seal therewith and to thereby close fluid communication between a passageway distal potion of said at least one internal passageway including said distal opening and a passageway proximal portion of said at least one internal passageway including said proximal opening ([0181,0225-0227,0257-0259] and claims 47,48) 
Claims 4,5: at least part of said passageway proximal portion is threaded and cooperates with a correspondingly threaded part of said plug proximal portion at least when said plug member is in said sealing position and wherein said part of said passageway proximal portion extends up to said proximal opening (shown in Figs. 2a,19,26,see also claim 50)
Claims 6,7: wherein at least part of a passageway distal portion of said at least one internal passageway (430,530) is unthreaded (430c,530c) and faces a corresponding unthreaded part (415,515) of said plug distal portion when said plug member is in said sealing position (shown in Figs. 19,26; see also claim 49).
Claim 8: wherein said distal portion comprises an external screw thread arrangement for directly engaging with tissues of the maxilla (shown in Fig. 2, see also claim 52) for enabling the dental implant to be directly implanted with respect thereto.
Claim 9: wherein said dental implant is further configured to provide a direct line-of-sight (LOS) between said proximal opening and a second portion of said outside of said distal end via said at least one internal passageway (shown in Fig. 4, see also [0176,0187,0245], claim 63).
Claim 10: said distal end (160,460,560) is devoid of sharp or cutting elements (see [0178], claim 53).
Claims 11,12: wherein said proximal portion of the implant body comprises a prosthesis mounting arrangement configured for enabling a dental prosthesis to be fixed thereto (see Figs. 19,26, [0234,0265], see also claim 61) 
Claims 13,14: The process of Claim 1, wherein said at least one distal opening and said at least one internal passageway are configured for enabling a surgical tool to be inserted therethrough to perform antral lavage; antral puncture; antral drainage; sinus endoscopy; and any combination thereof. (see Figs. 1a, 15, 16, [0083] e.g. [0158])
Claim 15: wherein the dental implant is configured for enabling drug delivery to the sinus cavity via the oro-antral channel. [0061]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783